COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ismael Aguilar Alarcon v. The State of Texas

Appellate case number:    01-14-00760-CR

Trial court case number: 1225411

Trial court:              185th District Court of Harris County

        The Pro Se Motion for Access to Appellate Record filed by appellant on December 29,
2014 is GRANTED. The clerk of this Court is instructed to forward a copy of the appellate
record to appellant at no cost.
       On January 5, 2015, appellant filed a pro se brief in response to the Anders brief filed by
David L. Garza on December 12, 2014. The Anders brief has been stricken and counsel for
appellant has been ordered to refile a compliant brief. Appellant will have 30 days from the date
his lawyer, David L. Garza, refiles a compliant brief to file an additional pro se response, if any.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: January 22, 2015